United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Palo Alto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1601
Issued: January 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 3, 2016 appellant, through counsel, filed a timely appeal from a June 27, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning April 25,
2014 causally related to her February 27, 2008 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 3, 2008 appellant, then a 50-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on February 27, 2008 she injured her left hip
and low back when she turned to answer a telephone. OWCP accepted the claim for lumbar
sprain, a sprain of the hip and thigh, and a subluxation of a lumbar vertebra.3 Appellant worked
limited duty following her injury.
An electromyogram obtained on March 17, 2014 showed radiculopathy at L4-S1 on the
left side. A magnetic resonance imaging (MRI) scan dated March 17, 2014, revealed
degenerative disc and joint disease at multiple levels “superimposed on somewhat congenitally
short pedicles resulting in mild-to-moderate central canal stenosis at L3-4 and L4-5 levels as well
as internal recess and neural foraminal narrowing that is moderate to moderately severe at L3-4,
L4-5 and L5-S1. There is nerve root abutment at these levels….”
In a disability certificate dated April 24, 2014, Dr. Borina Dramov, a neurologist, advised
that appellant was unable to work from April 25 to August 31, 2014 due to back pain. In a report
dated April 24, 2014, she discussed appellant’s complaints of back pain extending into the legs
bilaterally with leg weakness. Dr. Dramov noted that the pain was severe and, after reviewing
the results of the March 17, 2014 diagnostic studies, referred appellant to a neurosurgeon for
evaluation.
Appellant, on May 6, 2014, filed claims for compensation (Form CA-7) for disability
beginning April 25, 2014 due to her employment injury.
OWCP, by letter dated May 20, 2014, advised appellant of the definition of a recurrence
of disability. It noted that she returned to modified employment after her February 27, 2008
injury on February 29, 2008 and continued working until April 25, 2014. OWCP requested that
appellant submit a report from Dr. Dramov addressing how the February 27, 2008 work incident
of turning to answer a telephone at work caused the diagnosed conditions.
Appellant, in a May 28, 2014 response, described work injuries beginning in 1992. She
attributed her chronic pain to numerous injuries sustained while working at the employing
establishment. Appellant requested that OWCP review her other claim files and noted that it had
previously advised that her case records were combined into a single file.4
In a progress report dated May 29, 2014, Dr. Dramov diagnosed sciatica, displacement of
a lumbar intervertebral disc without myelopathy, and degeneration of a lumbar intervertebral

3

By decision dated November 22, 2013, OWCP found that appellant had not established a recurrence of
disability from May 21 to June 28, 2013 or the need for medical treatment on July 1, August 22 and 26, 2013
causally related to her accepted work injury. It noted that she identified a new work factor as causing her condition.
4

There are two other claims combined with the present claim. File No. xxxxxx756, with a May 2, 1993 date of
injury, was accepted for right shoulder strain. File No. xxxxxx805, with a June 9, 1994 date of injury, was accepted
for cervicalgia, right rotator cuff syndrome, and lumbosacral sprain. On June 22, 2016 appellant received a schedule
award for 10 percent left leg permanent impairment under File No. xxxxxx805.

2

disc. On July 10, 2014 she found that appellant was disabled from work until December 31,
2014 due to a herniated lumbar disc.
By decision dated July 23, 2014, OWCP found that appellant had not established a
recurrence of disability from April 25 to July 26, 2014. It determined that the medical evidence
of record was insufficient to establish that she sustained disability from work due to her
February 27, 2008 employment injury.
On August 12, 2014 Dr. Christopher Carver, a Board-certified neurosurgeon, evaluated
appellant for pain in her lumbar spine. He related “these symptoms have been present since
1993, are constant, and originally occurred in the context of a work[-]related injury. Appellant
was lifting something heavy and heard a pop.” Dr. Carver diagnosed degenerative disc disease
of the cervical spine with myelopathy, lumbar radiculopathy, spinal stenosis, and degenerative
disc disease. He related that appellant required surgery on the lumbar spine after determining the
stability of the cervical spine.
In a progress report dated August 14, 2014, Dr. Dramov related:
“You have failed to understand that the injury sustained by [appellant], the
original injury of 1993 in which she was lifting breakfast items and she lifted a
heavy milk and grapefruit tray and she felt a pop in her lower back [that] was the
onset of her present problems. This continued and was aggravated by an injury of
1994 by some nurse practitioners and physical therapists, and then she had
another injury when she was at her desk as she was unplugging her computer and
she had pain in her left buttock and back. By the way someone mentions the left
hip, it is not the hip, it is [the] left buttock, and then finally the injury of
February 27, 2008, which was not [a] left hip injury as you claimed.”5
Dr. Dramov advised that appellant’s injury to her left buttock and lower back on
February 27, 2008 aggravated the 1998 injury. She noted that appellant had radiculopathy in
both legs, particularly on the left side, due to a disc injury at L5-S1 with foraminal stenosis.
Dr. Dramov opined, “This was not a direct cause by the last injury; it was caused by the couple
of injuries starting from 1993 forward.”
Counsel, on August 18, 2014, requested a telephone hearing.
Dr. Charles L. Walker, an attending osteopath, diagnosed myofascial pain syndrome,
lumbar radiculopathy, and lumbar disc degeneration in a December 10, 2014 form report. He
found that appellant could resume modified employment on that date.
In an undated report received December 22, 2014, Dr. Dramov diagnosed a herniated disc
at L5-S1 with “severe left foraminal stenosis.” She recommended consultation with a
neurosurgeon.

5

In a progress report dated July 10, 2014, Dr. Dramov requested surgical authorization as recommended by
Dr. Carver. On February 11, 2015 she recommended additional diagnostic studies.

3

At the telephone hearing, held on March 23, 2015, appellant discussed her history of
work injuries beginning in 1992. She advised that she also had an injury in 1993 when she lifted
items while working in food service and in 1994 when a physical therapist aggravated her injury
while she was at work. Appellant also experienced two injuries in 2006. She attributed her disc
condition, foraminal stenosis, and work stoppage to a worsening of her accumulated injuries
overtime.
Appellant submitted medical evidence from the 1990s and 2000s provided under other
file numbers as well as evidence submitted relevant to her February 27, 2008 work injury.
In a report dated April 16, 2015, Dr. Dramov discussed appellant’s history of multiple
work injuries from 1992 to 2008, with appellant’s condition worsening in 2013 and 2014.6 She
reviewed the results of diagnostic studies and appellant’s complaints of radiculopathy.
Dr. Dramov opined that appellant was totally disabled and required surgery. She attributed
appellant’s condition to her employment injuries.
By decision dated June 15, 2015, OWCP’s hearing representative affirmed the July 23,
2014 decision. He found that Dr. Dramov attributed appellant’s condition to a series of work
injuries without providing any rationale for her opinion.
Appellant submitted progress reports from Dr. Dramov dated May 20 to October 2015.7
On September 8, 2015 OWCP received an undated report from Dr. Dramov. Dr. Dramov
described appellant’s history of work injuries to her back beginning July 24, 1992. She
attributed appellant’s radicular pain particularly on the left side to a lumbar disc problem as
confirmed by diagnostic studies. Dr. Dramov advised that appellant “injured a disc in her back,
which caused pain going down into her leg in a nerve root distribution consistent with a sciatic
involvement, which is an L5-S1 causing L5-S1 radiculopathy.” She noted that appellant had
weakness due to pressure on the nerve root. Dr. Dramov opined that appellant was totally
disabled due to her employment injuries.
Appellant, through counsel, requested reconsideration on October 27, 2015.
In a decision dated November 18, 2015, OWCP denied modification of its June 15, 2015
decision, finding that the reports of Dr. Dramov did not address when appellant had continued
disability due to a sprain and subluxation from the accepted work injury.
In a progress report dated August 6, 2015, received by OWCP on December 18, 2015,
Dr. Dramov informed OWCP that she had provided a comprehensive report describing
appellant’s multiple work injuries and her resulting herniated disc and left sciatica. She
requested authorization for further diagnostic tests.

6

In a progress report dated February 11, 2015, Dr. Dramov diagnosed sciatica, a herniated disc, and disc
degeneration.
7

In a form report dated June 25, 2015, Dr. Walker diagnosed myofascial pain syndrome, lumbar radiculopathy,
and lumbar disc degeneration and provided work restrictions.

4

On December 3, 2015 Dr. Dramov advised OWCP that appellant sustained a spontaneous
change in her condition due to her February 27, 2008 employment injury.8 She maintained that
the “repeated injuries that [appellant] has had have caused a cumulative damage to her lower
back….” Dr. Dramov described appellant’s symptoms and questioned the diagnosis made after
the February 27, 2008 injury of a sprain rather than a disc condition. She diagnosed a herniated
disc at L5-S1 with foraminal stenosis on the left beginning with the February 27, 2008 injury that
subsequently worsened. In progress reports dated December 2015 through June 2016,
Dr. Dramov discussed her continued treatment of appellant. In a progress report dated April 20,
2016, she diagnosed a herniated lumbar disc due to the February 27, 2008 work injury.
On March 14, 2016 appellant, through counsel, requested reconsideration.
By decision dated June 27, 2016, OWCP denied modification of its November 18, 2015
decision. It found that Dr. Dramov did not provide sufficient rationale supporting her opinion
that the February 27, 2008 work injury resulted in additional accepted conditions.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.9
OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.10 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties, or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
her established physical limitations.11

8

In progress reports dated December 2015 through June 2016, Dr. Dramov discussed her continued treatment of
appellant. In a progress report dated April 20, 2016, she diagnosed a herniated lumbar disc due to the February 27,
2008 work injury.
9

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
10

20 C.F.R. § 10.5(x).

11

Id.

5

ANALYSIS
OWCP accepted that appellant sustained lumbar sprain, a sprain of the hip and thigh, and
a subluxation of a lumbar vertebra due to a February 27, 2008 employment injury. She worked
limited duty after her injury. Appellant stopped work and filed a claim for disability
compensation beginning April 25, 2014.
Appellant has not alleged a change in the nature and extent of her light-duty job
requirements. Instead, she attributed her recurrence of disability to a change in the nature and
extent of her employment-related conditions. It is appellant’s burden to provide medical
evidence to establish that she was disabled due to a worsening of her accepted work-related
conditions of lumbar sprain, a hip and thigh sprain, and subluxation of a lumbar vertebra.12
In a report dated August 14, 2014, Dr. Dramov related that appellant injured her back in
1993 performing heavy lifting. Appellant subsequently experienced injuries in 1994 and again
on February 27, 2008. Dr. Dramov noted that in 2008 appellant sustained an injury to her back
and left buttock, rather than her left hip. She opined that the February 27, 2008 injury
aggravated appellant’s prior injuries and resulted in a disc condition as evidenced by diagnostic
studies showing significant stenosis. OWCP, however, did not accept the February 27, 2008
employment injury for a disc condition with stenosis.13 Where appellant claims that a condition
not accepted or approved by OWCP was due to her employment injury, she bears the burden of
proof to establish that the condition is causally related to the employment injury through the
submission of rationalized medical evidence.14 Dr. Dramov has failed to explain the mechanism
by which the February 27, 2008 work injury caused or aggravated a disc condition with stenosis.
Medical conclusions unsupported by rationale are of little probative value.15 Dr. Dramov, on
April 16, 2015, discussed appellant’s history of multiple work injuries beginning in July 1992.
She reviewed the results of MRI scans and opined that appellant was totally disabled. On
August 6, 2015 Dr. Dramov advised that appellant sustained a herniated disc and left sciatica due
to numerous work injuries. In a report received September 8, 2015, she described appellant’s
history of injuries and diagnosed a disc condition at L5-S1 causing radiculopathy. Dr. Dramov
found that appellant was totally disabled. Her opinion, however, does not support a spontaneous
recurrence of the February 27, 2008 work injury, accepted for hip and back sprain and a lumbar
subluxation, as she attributes the current condition to a series of work injuries overtime.
On December 3, 2015 Dr. Dramov indicated that appellant’s condition spontaneously
changed as a result of her February 27, 2008 work injury. She further indicated, however, that
appellant sustained increased damage to her lower back as a result of multiple injuries that
caused a worsening of her lower back condition. Dr. Dramov diagnosed a herniated disc at L5S1 with foraminal stenosis on the left beginning with the February 27, 2008 injury. In a progress
report dated April 20, 2016, she diagnosed a herniated lumbar disc due to the February 27, 2008
12

See Jackie D. West, supra note 9.

13

Appellant’s other combined claims were also not accepted for this condition. See supra note 4.

14

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

15

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

6

work injury. Again, OWCP did not accept appellant’s claim for a herniated disc at L5-S1 due to
the identified employment factor of turning to answer a telephone on February 27, 2008.
Dr. Dramov has failed to explain how the incident of turning to answer a telephone on
February 27, 2008 led to a recurrence of disability beginning in April 2014 and thus her opinion
is of little probative value.16 Her other reports are also of limited probative value as they failed
to specifically address the cause of the diagnosed conditions and resulting disability.17
Dr. Carver evaluated appellant on August 12, 2014 for lumbar spine pain that began in
1993 due to an employment injury. He diagnosed degenerative disc disease of the cervical spine
with myelopathy, lumbar radiculopathy, spinal stenosis, and degenerative disc disease.
Dr. Carver advised that appellant required surgery on her lumbar spine. He did not, however,
attribute any condition to her February 27, 2008 employment injury and thus his opinion is
insufficient to meet her burden of proof.
Likewise, in a form report dated December 10, 2014, Dr. Walker diagnosed myofascial
pain syndrome, lumbar radiculopathy, and lumbar disc degeneration. He found that appellant
could resume modified employment on that date. As Dr. Walker did not address the pertinent
issue of whether she was totally disabled beginning April 25, 2014 due to her February 27, 2008
work injury, his report is of diminished probative value.
The Board finds that the evidence submitted by appellant is insufficient to meet her
burden of proof to establish that she sustained a recurrence of disability beginning April 25, 2014
due to her February 27, 2008 work injury. Appellant may file an occupational disease claim if
she believes that her condition arose due to work factors occurring over the course of more than
one work shift.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability beginning
April 25, 2014 causally related to her February 27, 2008 employment injury.

16

See Sedi L. Graham, 57 ECAB 494 (2006) (medical reports merely asserting causal relationship generally do
not discharge a claimant’s burden of proof).
17

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003) (Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of diminished probative
value on the issue of causal relationship).
18

An occupational disease is defined as a condition produced by the work environment over a period longer than
a single workday or shift.” 20 C.F.R. § 10.5(q).

7

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

